UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KELVIN LOVETT, Case No. 1:17-cv-757
Plaintiff, Black, J.
Litkovitz, M..l.
vs.
JEREMY EACHES, et al., ORDER AND REPORT
Defendants. AND RECOMMENDATION

Plaintiff, an inmate at the Toledo Correctional Institution, brings this pro se action under
42 U.S.C. § 1983 claiming violations of his civil rights. This matter is before the Court on
plaintiffs motion to compel (Doc. 36), motion to withdraw his motion to compel (Doc. 40),
motions to amend/correct complaint (Docs. 40, 41, 46), motion for leave to proceed in forma
pauperis (Doc. 43), and motion for appointment of counsel (Doc. 44), which defendants oppose
(Doc. 47), and on defendants’ motion for leave to depose plaintiff (Doc. 39), which plaintiff
opposes (Doc. 45).
I. Motz`on to appoint counsel

Plaintiff has filed his fourth motion for appointment of counsel in this matter (Doc. 44;
See Docs. 8, 27, 29). Plaintiff alleges that extraordinary circumstances exist here which justify
the appointment of counsel Plaintiff contends there is physical evidence that lends credibility to
his claims, and he requests that counsel be appointed to represent him in this lawsuit and at his
deposition Defendants oppose plaintiff’s request, stating this is plaintiff’ s fourth motion for
appointment of counsel; plaintiff is an experienced litigant who has previously represented
himself in several pro se lawsuits filed in this Court; and this case is not complex and does not
involve extraordinary circumstances (Doc. 47). ln accordance with the law and for the reasons

set forth in the Court’s prior Orders denying plaintiffs motions to appoint counsel, plaintiff’ s

motion for appointment of counsel (Doc. 44) is denied.
H. Defendanfs ` motion to depose plaintiij

Defendants seek leave of Court to take plaintiffs deposition pursuant to Fed. R. Civ. P.
30(a)(2)(B), which requires a party to obtain leave of court to depose an individual who is
confined in prison. (Doc. 39). Plaintiff opposes defendants’ motion if counsel is not appointed
to represent him. (Doc. 45). Plaintiff argues that defendants should not be permitted to depose
him because his claim is colorable and there is clear evidence to support it. These are not valid
grounds to deny defendants leave to depose plaintiff The Court must grant defendants leave to
depose plaintiff to the extent consistent with Fed. R. Civ. P. 26(b)(l) and (2), which permit
discovery on any non-privileged, relevant matter. Fed. R. Civ. P. 3()(a)(2). ln accordance With
the governing rules, defendants’ motion to depose plaintiff (Doc. 39) is granted
HI. Mon'ons to amend the complaint

Plaintiff filed this action on November 9, 2017. (Doc. l). Plaintiff alleges in the
complaint that defendants undertook a “concert of harassment” against him on February Il,
2017, while he was an inmate at the Southern Ohio Correctional Facility (SOCF). Plaintiff
alleges that defendant John Doe l placed his hands down plaintiffs pants while patting him
down at the metal detector and instructed plaintiff to bend over to pick items off the floor while
standing very close behind plaintiff Plaintiff also alleges that defendants John Doe l and 2
shortly thereafter stopped him again and strip searched him. Plaintiff alleges that when he
returned to his cell, defendant Robertson was throwing his property around and told plaintiff to
keep quiet at the metal detector Plaintiff claims that after he requested a supervisor to report the
damage to his propelty, defendants Robertson, Cooper, Fri, Chinn and Lt. Eaches attacked him.

He alleges that Eaches and Chinn threatened to kill him and used racial slurs against him during

and back approximately 40 times and sprayed in the face at point-blank range with pepper spray;
and he lost consciousness before Eaches and Fri woke him up and warned him not to “make a
big deal” out of the incident or they would kill him. Plaintiff alleges that defendants John Doe 2
and 3 reported that plaintiff had assaulted Robertson, which plaintiff denied Plaintiff claims he
was subsequently taken to the Pike Medical Center Emergency Room where he had a CT scan,
received five or six stiches to his face, and was placed on observation due to swelling. Plaintiff
alleges that defendant Captain Bell subsequently interviewed him in March 2017 and wrote a
fraudulent conduct report against him after falsely concluding that plaintiff had punched or spit
on Robertson.

On January 5, 2018, plaintiff Was granted leave to proceed in forma pauperis on his
Eighth Amendment claims for use of excessive force against defendants Robertson, Cooper, Fri,
Chinn and Eaches and his Fourth Amendment claims against John Does l and 2. (Doc. 6). The
undersigned recommended dismissal of the following claims for failure to allege a constitutional
violation: (l) the claim against Bell for failing to conduct an adequate investigation and writing a
false conduct report against plaintiff; (2) the claim against J olin Doe 3, who allegedly told
plaintiff to go into the shower, where plaintiff was secured while his cell was searched; and (3)
the claims for deliberate indifference to plaintiff s medical needs against the Jane Doe nurses and
doctors.l

Plaintiff filed three motions to amend the complaint in September 2018. (Docs. 4(), 4l,
46). Plaintiff seeks leave to add “John Doe” C/O Denny as a defendant; to add “at least 25 John
[and Jane] Doe C/O’s” who responded to the alleged excessive force incident but did not write

an incident report indicating they saw plaintiff being punched, choked or kicked by co-workers;

 

1 The Report and Recommendation is pending before the District Judge.

3

and to request additional compensatory and punitive damages of $750,000 against defendants
Plaintiff alleges that the video footage he was permitted to first view on August 30, 2018 clearly
shows “John Doe” defendant C/O Denny punching plaintiff in the face seven times or striking
plaintiff while plaintiff was lying on his stomach (Docs. 40, 41). Plaintiff alleges that defendant
“John Doe (2)” can be seen in the video kicking plaintiff in the head. (Doc. 41). Plaintiff alleges
that defendant Robertson can also clearly be seen striking plaintiff in the back of his head and
neck and choking plaintiff “with an illegal choke-hold.” (Iol.). Plaintiff alleges that other
unidentified officers can be seen on the surveillance video footage. (]d.). Plaintiff alleges that
several C/O’s responded to the incident, and though every cell block is under video surveillance,
no responding John Doe defendant “said/write [sic] any incident report that says how they saw
me being punched, choked or kicked by co-workers.” (]o'.). Plaintiff alleges that these officers’
conduct is “just as bad as the person attacking While l was subdued” and constitutes deliberate
indifference to his safety. (]d.). Plaintiff requests leave to amend the complaint to add at least
25 “John Doe” defendants who allegedly can be seen in the video surveillance footage and who
he will attempt to identify through discoveryl (Id.).

On September 14, 2018, plaintiff filed a motion to amend the complaint to identify the
John/lane Doe defendants as Charles O’Conner, Carles Lewis, John Thornhill, Travis Tackett,
Kristal Little, Archie Swords, David Hay, Dustin L. Jones, John Buckler, Joshua Leesburg, John
l\/lcCoy and S. Bennet. (Doc. 46). Plaintiff alleges these individuals, Who he asserts were
identified through video surveillance or Use of Force Committee statements, either “did witness
and/or acted in the excessive force” that resulted in injuries to him. I-Ie alleges if the individuals
did not act directly by physically assaulting him, then they exhibited deliberate indifference

Plaintiff also asserts that Leesburg and Bennet are the John Doe defendants who “sexually

assault[ed]” him at the metal detector at the beginning of the concerted sexual harassment He
moves for leave to amend the complaint to add these individuals as defendants Plaintiff requests
that the current defendants be required to produce video footage and color photographs to
support his motion to amend.

The granting or denial of a motion to amend under Rule 15(a) is within the discretion of
the trial court. Foman v_ Davi`s, 371 U.S. 178, 182 (1962). Leave to amend should be liberally
granted lot “ln deciding whether to grant a motion to amend, courts should consider undue
delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated
failure to cure deficiencies by previous amendments, undue prejudice to the opposing party, and
futility of amendment.” Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir.
2005). The test for futility is whether the amended complaint could survive a Fed. R. Civ. P.
12(b)(6) motion to dismiss Rose v. Hnrrford Underwri'ters lns. Co., 203 F.3d 417, 421 (6th Cir.
2000). To survive a Rule 12(b)(6) motion to dismiss, plaintiff must “plead[] factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The Court denies plaintiffs request to require defendants to submit video footage and
color photographs to the Court in support of plaintiffs motion to amend. Video footage and
photographs may be relevant to plaintiffs claims, but this evidence cannot be considered in
determining whether plaintiff should be granted leave to amend the complaint to add previously
unidentified defendants

Plaintiff’s motion for leave to amend the complaint is granted insofar as plaintiff seeks
leave to (l) add Joshua Leesburg and S. Bennet as defendants in place of defendants John Does l

and 2, and (2) add C/O Denny as a defendant. Plaintiff has made specific allegations against

these defendants. Thus, amendment of the complaint to add these defendants would not be
futile.

Plaintiffs request for leave to amend the complaint should be denied insofar as plaintiff
seeks leave to add O’Conner, Lewis, Thornhill, Tackett, Little, Swords, Hay, Jones, Buckler, and
McCoy as defendants (Docs. 41, 46). Plaintiff only generally claims that these individuals
were either directly involved in the alleged physical assault or, if not directly involved, that they
were deliberately indifferent to his safety. Plaintiff does not include any specific factual
allegations in the motion to amend to support a claim that each of these individuals acted, or
failed to act, with deliberate indifference to plaintiffs safety and that he was harmed as a result
of the individual’s actions Plaintiffs vague and conclusory allegations are insufficient to
support an inference that these individuals are liable for the alleged violation of plaintiffs Eighth
Amendment rights See Iqbal, 556 U.S. at 678. Because plaintiff has not alleged facts which
permit a reasonable inference that these individuals violated his Eighth Amendrnent or other
constitutional rights, plaintiffs motion for leave to add these parties to the complaint should be
denied on the ground the proposed amendment would be futile.

IT IS THEREFORE RECOMMENDED THAT:
l. Plaintiff s motions for leave to amend the complaint (Docs. 41, 46) be DENIED in part
insofar as plaintiff seeks to add O’Conner, Lewis, Thornhill, Tackett, Little, Swords, Hay, Jones,
Buckler, and McCoy as defendants in place of the John/Jane Doe defendants.
IT IS THEREFORE ORDERED THAT:
l. Defendants’ motion for leave to depose plaintiff (Doc. 39) is GRANTED under the terms and
conditions set by the Superintendent of the Ohio Penal lnstitution at which plaintiff is

incarcerated, see Fed. R. Civ. P. 30(a)(2)(B), and on the following conditions:

i. Plaintiffbe provided reasonable notice, at least ten (10) days in advance of the
deposition, of the time and place for taking the deposition Fed. R, Civ. P_

3O(b)(1);

ii. The appropriate institution be given at least ten (10) day’s advance
notice of the deposition;

iii. All aspects of the deposition must be transcribed and no discussions off the
record may take place;

iv. Plaintiff may object to any question; however, he must then answer the
question lf his objection is valid, it will later be sustained by the Court and his

answer stricken; and

v. All questioning must be conducted in a courteous and professional manner
reflecting the atmosphere of a courtroom

2. Plaintiffs motion to withdraw his motion to compel (Doc. 40) is GRANTED. Plaintiffs
motion to compel (Doc. 36) is DENIED as moot.

3. Plaintiff s motion for appointment of counsel (Doc. 44) is DENIED.

4. Plaintiffs motion to amend the complaint to add C/O Denny as a defendant (Doc. 40) is
GRANTED. Plaintiffs motions to amend the complaint to add named defendants in place of
the John Doe defendants (Docs. 41 , 46) are GRANTED in part. Plaintiff is granted leave to add
Joshua Leesburg and S. Bennet as defendants Plaintiff shall have thirty (30) days from the date
of this Order to submit an amended complaint that adds C/O Denny, Leesburg and Bennet as
defendants and to submit completed summons and United States Marshal Service Forms for
service of process on each of these three defendants to the Clerk of Court for the Southern
District of Ohio.

5. Plaintiff s motion for leave to proceed in forma pauperis (Doc. 43) is DENIED as moot.

wang £@,,_LQQ§
Karen L. Litkovitz

United States Magistrate Judge

UNITE]) STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KELVIN LOVETT, Case No. l:17"cv-757
Plaintiff, Black, J.

LitkovitZ, M.J .

vs
JEREMY EACHES, et al.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the l\/lagistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another paity’s objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

